Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/20/20 has been received and entered. Application No. 15/537,980 of claims 10-12 are canceled and claims 1-9 and 13-15 are now pending.  
Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-9 and 13-15 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1 and 13-15, Applicant argues “Askey does not describe acquiring a score of a media item from a storage device, based on determination that the change in the score of the media item is not required…amended independent claim 1 is not taught, suggested or rendered obvious over the combination of Dillon, McGovern, and Askey. The Applicant further submits that amended independent claims 13-15 are also not taught, suggested or rendered obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1”.
Examiner respectfully disagrees.  Askey in Figure 9 and [0067]-[0068] teaches a method for visually indicating a replay status of media items based on the replay scores (analogous to acquiring scores of media items) and sorting of the playlist based on the replay scores.  Furthermore, Askey of [0085] teaches recalculating score and sorting the playlist.  Therefore, Askey teaches the claimed limitations.
In response to Applicant's arguments, 37 CFR § 1.11 l(c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections." In this case, applicant has failed to clearly point out patentable novelty and failed to show how the amendment avoids the combination of references applied against the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (U.S. Patent 7,676,400) in view of McGovern et al. (U.S. PGPub 2014/0067596; hereinafter “McGovern”) and further in view of Askey et al. (U.S. PGPub 2012/0042245; hereinafter “Askey”).

As per claims 1, 13, 14, and 15, Dillon discloses an information processing system, an information processing device, a control method, and a non-transitory computer-readable medium having stored thereon, computer-executable instructions:
a storage device; (See col. 3, ll 22-23, wherein storage devices are disclosed; as taught by Dillon.)
and central processing unit (CPU) configured to: (See col. 19, ll 23-47, wherein central processing units (CPU) is disclosed; as taught by Dillon.)
calculate a score of each item of a plurality of items based on time-series history information of a context, store the calculated score of each item of the plurality of items in the storage device; (See col. 4, ll 5-57, wherein functions of the recommendation system is disclosed, also See col. 5, ll 36-39, wherein deriving recommendation context with respect to factors, such as historical transaction data is disclosed, also See Fig. 5, col. 17, ll 27-67 and col. 18, ll 1-43, wherein method of scoring candidate recommendations is disclosed; as taught by Dillon.)
recommend a list candidate based on the calculated score of each item of the plurality of items; (See col. 18, ll 1-6, wherein method of ranking recommendations with respect to score value is disclosed; as taught by Dillon.)

On the other hand, McGovern teaches control a user terminal to display the recommended list candidate and an update button to update the recommended list candidate; (See para. 56, wherein updating consumer’s recent purchases is disclosed, also See para. 96, wherein method of updating a confidence score by the recommendation engine based on actions, such as consumer’s interests “(e.g., view, purchase, rate, etc.)” is disclosed, also See para. 160, wherein method of updating recommendation server in which “recommendation server 302 may update the deals hourly, weekly, etc. The recommendation server 302selects the salable items to be displayed within the deals interface 2200 based on recommendable salable items with the highest confidence scores that are also associated with a personalized or daily deal. A consumer may change the salable item category to view only recommended salable items corresponding to that category that are associated with a deal.  Similarly, the consumer may change the Level setting to view recommended salable items corresponding to certain ranges of confidence scores that are associated with a deal” is disclosed, also See para. 110, wherein a user interface that includes links, buttons, tabs, checkboxes, etc. are disclosed; as taught by McGovern.)
and control the user terminal to display the updated list candidate. (See para. 36, wherein displaying recommendation data is disclosed, also See Figs. 16-17, paras. 133-135, wherein method of recalculating confidence scores and a recommendation page to change (analogous to update) preferences to formulate recommendations (Figure 17) is disclosed, also See para. 56, wherein updating consumer’s recent purchases is disclosed, also See para. 96, wherein method of updating a confidence score by the recommendation engine based on actions, such as consumer’s interests “(e.g., view, purchase, rate, etc.)” is disclosed, also See para. 160, wherein method of updating recommendation server is disclosed; as taught by McGovern.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the McGovern teachings in the Dillon system. Skilled artisan would have been motivated to incorporate method of recommending products and services taught by McGovern in the Dillon system in generating recommendations for on-line shopping by scoring recommendations using matching and ranking techniques.  In addition, both of the references (Dillon and McGovern) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as items recommendations.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Dillon and McGovern fails to disclose determine the update of the recommended list candidate, based on a user input on the displayed update button; determine a change in the score of a first item of the plurality of items, based on the determined update of the recommended list candidate; determine that a change in the score of a second item of the plurality of items is not required, based on the determined update of the recommended list candidate; re-calculate the score of the 
On the other hand, Askey teaches determine the update of the recommended list candidate, based on a user input on the displayed update button; (See para. 83, wherein sorting the playlist in which “selecting a particular category to sort on by clicking one of the category columns in the playlist, a user preference associated with the sort criteria is changed…” is disclosed; as taught by Askey.)
determine a change in the score of a first item of the plurality of items, based on the determined update of the recommended list candidate; (See para. 83, wherein sorting the playlist in which “…user preferences used to select the next song to play may include a weight assigned to each of a number of categories, such as user, genre, decade of release, and location/availability. The category weights are then used to score or rank the media items from the music collection…” is disclosed; as taught by Askey.)
determine that a change in the score of a second item of the plurality of items is not required, based on the determined update of the recommended list candidate; (See paras. 81-82, wherein method of skipping media items based on replay score is disclosed, also See para. 83, wherein sorting the playlist in which “…user preferences used to select the next song to play may include a weight assigned to each of a number of categories, such as user, genre, decade of release, and location/availability. The category weights are then used to score or rank the media items from the music collection…” is disclosed, also See para. 85, wherein recalculating score in which “The media items in the playlist are then first sorted by the recalculated replay scores 1002, as described above, and then sorted by the sort criteria selected by the user, e.g., by the category User. The sorted playlist is displayed and the media items are played in the playlist according to sort order” is disclosed; as taught by Askey.)
re-calculate the score of the first item based on the determination of the change in the score of the first item; (See para. 83, wherein sorting the playlist in which “…user preferences used to select the next song to play may include a weight assigned to each of a number of categories, such as user, genre, decade of release, and location/availability. The category weights are then used to score or rank the media items from the music collection…” is disclosed, also See para. 85, wherein recalculating score is disclosed; as taught by Askey.)
acquire the score of the second item from the storage device based on the determination that the change in the score of the second item is not required, wherein the displayed list candidate is updated based on the recalculated score of the first item and the acquired score of the second item. (See Fig. 2, paras. 36-37 and 42, wherein method of selecting the next song is disclosed, also See paras. 81-82, wherein method of skipping media items based on replay score is disclosed, also See para. 83, wherein sorting the playlist in which “…user preferences used to select the next song to play may include a weight assigned to each of a number of categories, such as user, genre, decade of release, and location/availability. The category weights are then used to score or rank the media items from the music collection…” is disclosed, also See Fig. 9, paras. 67-68 and 85, wherein recalculating score in which “The media items in the playlist are then first sorted by the recalculated replay scores 1002, as described above, and then sorted by the sort criteria selected by the user, e.g., by the category User. The sorted playlist is displayed and the media items are played in the playlist according to sort order”[0085] is disclosed; as taught by Askey.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Askey teachings in the combination of Dillon and McGovern system. Skilled artisan would have been motivated to incorporate method for sorting media items in a playlist on a media device taught by Askey in the combination of Dillon and Askey system in generating recommendations for on-line shopping by scoring recommendations using matching and ranking techniques.  In addition, both of the references (Dillon, McGovern, and Askey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as items recommendations.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the score of a specific of the plurality of items corresponds to a score recommendation of the specific item as the list candidate, the specific item is predicted to be selected by a user. (See col. 5, ll 51-61, wherein scoring recommendations in terms of increased probability of product purchase is disclosed; as taught by Dillon.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score of each item based on history information of a user context. (See col. 5, ll 36-39, wherein deriving recommendation context with respect to factors, such as historical transaction data is disclosed, also See Fig. 5, col. 17, ll 27-44, wherein method of scoring candidate recommendations is disclosed, also See col. 10, ll 16-41, wherein various factors, such as history of user, web sessions, historical transactions are disclosed; as taught by Dillon.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score based of history information in at least one content category. (See Fig. 5, col. 17, ll 27-44, wherein method of scoring candidate recommendations is disclosed, also See col. 10, ll 16-41, wherein various factors, such as history of user, web sessions, historical transactions are disclosed, also See col. 14, ll 8-30, wherein generating recommendations using recommendation context information is disclosed; as taught by Dillon.)

claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the time-series history information of the context is associated with a first user, 
and the CPU is further configured to calculate the score on content history information of a second user different from the first user. (See col. 3, ll 24-59, wherein other scoring inputs are disclosed, also See col. 8, ll 51-61, wherein determining potential relevance to multiple user case profiles in recommendation process is disclosed; as taught by Dillon.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score based on a prepared list. (See Fig. 2, col. 9, ll 15-56, wherein scoring criteria inputs in connection with generating and scoring effective purchase recommendations is disclosed, also See col. 6, ll 40-51, wherein current shopping session is disclosed, also See col. 11, ll 41-63, wherein process of scoring candidate recommendations by taking various factors into account, such as ‘session age’ old or new session are disclosed; as taught by Dillon.)

As per claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score based on a list preparation intention of a user. (See Fig. 2, col. 9, ll 15-56, wherein scoring criteria inputs in connection with generating and scoring effective purchase recommendations is disclosed, also See col. 17, ll 4-22, wherein various scoring criteria are disclosed; as taught by Dillon.)

As per claim 8, the rejection of claim 6 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score based on time-series information of the prepared list. (See Fig. 2, col. 9, ll 15-56, wherein scoring criteria inputs in connection with generating and scoring effective purchase recommendations is disclosed, also See col. 6, ll 40-51, wherein current shopping session is disclosed, also See col. 11, ll 41-63, wherein process of scoring candidate recommendations by taking various factors into account, such as ‘session age’ old or new session are disclosed; as taught by Dillon.)

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Dillon, McGovern, and Askey further discloses wherein the CPU is further configured to calculate the score based on a user selection of the list candidate. (See col. 6, ll 40-51, wherein current shopping session in which “a session age criterion may indicate that a candidate recommended item is not likely to be purchased if enough time has passed in the current shopping session to indicate that the customer may not be interested in the item. In addition, the quality of a proposed selling point message (weak, ok or strong) and/or the salience of how the recommendation is presented (e.g., low or high visibility) may be used as scoring factor” is disclosed, also See col. 11, ll 41-63, wherein process of scoring candidate recommendations by taking various factors into account, such as ‘session age’ old or new session are disclosed; as taught by Dillon.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153